     Case 2:19-cv-00486-MCE-DB Document 43 Filed 03/29/21 Page 1 of 3
1

2

3

4

5

6

7

8

9                                     UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    GENTRY WILLIAMS,                                   No. 2:19-cv-0486 MCE DB P
13                       Plaintiff,
14           v.                                          ORDER SETTING SETTLEMENT
                                                         CONFERENCE
15    J. FANNON,
16                       Defendant.
17

18          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

19   1983. The parties are in agreement that a settlement conference is appropriate at this time.

20   Therefore, this case will be referred to Magistrate Judge Kendall J. Newman for the court’s

21   Settlement Week program to conduct a settlement conference on May 25, 2021 at 1:30 p.m. The

22   settlement conference will be conducted by remote means, to be determined at a later date and

23   time. The Court will issue the necessary transportation order in due course.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. The parties’ motions for a settlement conference (ECF Nos. 38, 40) are granted.

26          2. This case is set for a settlement conference before Magistrate Judge Kendall J.

27   Newman on May 25, 2021 at 1:30 p.m. The settlement conference will be conducted by remote

28   means, to be determined at a later date and time.

                                                         1
     Case 2:19-cv-00486-MCE-DB Document 43 Filed 03/29/21 Page 2 of 3
1

2              3. The parties, both appearing pro se, are required to personally appear1 with full

3    authority to negotiate and enter into a binding settlement.2

4              4. Those in attendance must be prepared to discuss the claims, defenses and damages.

5    The failure of any counsel, party or authorized person subject to this order to appear in person

6    may result in the imposition of sanctions. In addition, the conference will not proceed and will be

7    reset to another date.

8              5. The parties are directed to exchange non-confidential settlement statements by U.S.

9    mail so that they arrive at least seven (7) days prior to the settlement conference. Defendant’s

10   statement shall simultaneously be delivered to the court using the following email address:

11   kjnorders@caed.uscourts.gov. Plaintiff shall mail his non-confidential settlement statement Attn:

12   Magistrate Judge Kendall J. Newman, USDC CAED, 501 I Street, Suite 4-200, Sacramento, CA

13   95814 so that it arrives at least seven (7) days prior to the settlement conference. The envelope

14   shall be marked “SETTLEMENT STATEMENT.” The date and time of the settlement

15   conference shall be prominently indicated on the settlement statement. If a party desires to share

16   ////

17   ////

18   ////

19   ////
20   ////

21
     1   “Personal appearance” includes appearance by remote means, such as Zoom video conferencing.
22
     2
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
     Case 2:19-cv-00486-MCE-DB Document 43 Filed 03/29/21 Page 3 of 3
1

2    additional confidential information with the court, they may do so pursuant to the provisions of

3    Local Rule 270(d) and (e).

4    Dated: March 29, 2021

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19   DLB:9
     DB/prisoner-civil rights/will0486.med
20

21

22

23

24

25

26

27
28

                                                      3
